Exhibit 10.6H

 

LOGO [g731398g18a94.jpg]   

100 Campus Drive, Suite 200E

Florham Park, NJ 07932

PERSONAL AND CONFIDENTIAL

May 21, 2019

Mr. Cliff Skelton

764 J Avenue

Coronado, CA 92118

Dear Cliff:

I am pleased to offer you the position of President and Chief Operating Officer
of Conduent Incorporated (“Conduent”). You will report to Ashok Vemuri,
Conduent’s Chief Executive Officer (‘CEO”). Your work location will be 764 J
Avenue, Coronado, CA 92118. While there is no expectation that you will relocate
to Conduent’s headquarters in New Jersey, there is an expectation that you will
interact in person with clients and Conduent employees on a routine and regular
basis in New Jersey and/or other company locations, as needed. Your expected
start date is on or before June 17, 2019.

Annual Base Salary

Your starting base salary for this position will be paid bi-weekly, one week in
arrears, at the annualized rate of Six Hundred Fifty Thousand Dollars and No
Cents ($650,000.00). Your salary may will be reviewed annually, and any changes
will require the approval of the Compensation Committee of Conduent’s Board of
Directors.

Annual Performance Incentive Plan

You will be eligible to participate in Conduent’s Annual Performance Incentive
Plan (“APIP”) at an annual target level of one hundred percent (100%) (“Target”)
of your base salary with a potential payout range of zero (0) to two hundred
percent (200%) of your Target. For the 2019 calendar year, any payout under the
APIP will be based on company and individual performance as approved by the
Compensation Committee and will not be pro rated. Beyond 2019, you will be
eligible to participate in the APIP program subject to the terms and conditions
established for the plan in each subsequent year.

Long Term Stock Incentive Plan

You will be eligible to participate in Conduent’s Long Term Stock Incentive
Program, which may be amended from time to time. Grants are typically made in
April and, in accordance with the Conduent Incorporated Performance Incentive
Plan (or any successor plan that is operative at the time), are subject to the
terms and conditions approved by the Compensation Committee and set forth in
individual award agreements each year.

For 2019, the Compensation Committee has approved a special Long-term Incentive
Plan Award for you with a target grant date value of One Million Five Hundred
Thousand Dollars ($1,500,000). This award will be granted as soon as practicable
following your start date and is conditioned upon your your acceptance of this
offer and commencement of employment with Conduent. The award will consist of a
mix of fifty percent (50%) restricted stock units and fifty percent (50%)
performance stock units which is consistent with the 2019 awards granted to the
CEO’s other direct reports. Subject to the terms and conditions stated in your
award agreements and the governing equity plan, the restricted stock units
generally vest ratably in equal annual installments over a three (3) year
period.

The performance stock units will be subject to the same multi-year performance
conditions approved by the Compensation Committee for the CEO and his direct
reports for the 2019-2021 performance period and the potential payout will range
from zero (0) to two hundred (200%) of target.

A formal award, including all the terms and conditions, will be provided to you
after the grant date.



--------------------------------------------------------------------------------

Special One Time Equity Buyout Award     

The Compensation Committee has also approved a second special Long Term Stock
Incentive Award for you (to buyout your existing equity) with a grant date value
of Two Million Five Hundred Thousand Dollars ($2,500,000). This special award
will consist exclusively of restricted stock units and be granted as soon as
practicable following your start date. This award is conditioned upon your
acceptance of this offer and commencement of employment with Conduent. The
actual number of award shares will be based on the closing price of Conduent
common stock on the grant date (value divided by stock price). Subject to the
terms and conditions stated in your award agreement, the restricted stock units
generally vest ratably in equal annual installments over a three (3) year
period. In the event your employment is involuntarily terminated without “cause”
(defined below) or voluntarily terminated for “good reason” (defined below)
(with or without the occurrence of a change in control) or due to your death or
disability, the vesting of your restricted stock units in this award will be
accelerated so that they become fully vested.

A formal award, including all the terms and conditions, will be provided to you
after the grant date.The terms and conditions for this award and your award for
2019 as described above, including the provisions around vesting will not
automatically apply to any subsequent awards granted to you. Any equity based
awards granted to you under the Long term Stock Incentive Plan in 2020 and
beyond will be subject to the standard provisions regarding vesting and
treatment upon termination as applicable to the CEO’s other direct reports.

Enhanced Severance Arrangement

You are eligible for a special severance arrangement in the event of a change in
control (as such term is defined in the Conduent Incorporated Executive Change
in Control Severance Plan) and your employment is (i) involunarily terminated by
Conduent without “cause” as defined below, or (ii) voluntarily terminated by you
with “good reason” as defined below. Under this special arrangement, you will be
paid cash severnance in a lump sum in an amount equal to 2x your annual base
salary and your APIP Target. You will also be eligible to receive your APIP
payout for the year in which your active employment ends. Your APIP payout will
be consistent with the payouts received by your peers and based on the company’s
performance. You will be paid any APIP amount at the same time as other
participants receive their payouts. Lastly, you will be eligible to continue
your health and welfare benefits in place on your last day of active employment
(other than short-term disability, long-term disability, and the 401(k) savings
plan) for twelve consecutive (12) months, provided you continue to pay your
employee portion of any premium contributions.

You are also eligible for enhanced severance if there is no change in control
but your employment with Conduents ends within twelve (12) months of your start
date and your employment is (i) involunarily terminated by Conduent without
“cause” as defined below, or (ii) voluntarily terminated by you for “good
reason” as defined below. Under these circumstances, you will receive salary and
health and welfare benefit continuation for a period of twelve (12) consecutive
months beginning on the day immediately following your last day of active
empoyment. Your salary will be paid at your current bi weekly rate and your
benefits will be at the same level of benefits except for short-term disability,
long-term disability, and the 401(k) savings plan and subject to your continued
payment of your employee portion of premuim contributions.

This special arrangement will be in effect until the first anniversary of your
start date, after which the standard Conduent Executive Severance and in effect
at the time of separation will apply. The payment of any severance benefits
under this special arrangement or under Conduent’s Executive Severance and
Executive Change of Control Policies will be contingent upon your execution of a
full release of any and all claims and shall be in lieu of any and all other
severance benefits Conduent offers its employees.

Definitions of Cause and Good Reason

The term “for cause” as used in this letter shall mean any one or more of the
following reasons for termination: (i) your failure to follow the directions of
your manager provided such directions are not inconsistent with your job duties
and/or with applicable law; (ii) your performance of any act of fraud,
dishonesty, misappropriation or embezzlement, or other similar willful
misconduct while conducting business on behalf of Conduent or executing upon
your job duties and responsibilities; (iii) your conviction of any felony or a
crime involving moral turpitude (including pleading guilty or no contest to such
crime or a lesser crime which results from plea bargaining); (iv) your
performance becomes impaired due to alcohol or substance abuse and you refuse to
seek treatment; (v) your performance of any act which injures or reasonably
could be expected to injure the reputation, brand, business or business
relationships of Conduent; and (vi) your violation of any material Conduent
policy, including, but not limited to, policies prohibiting sexual harassment,
retaliation, discrimination, and violence.



--------------------------------------------------------------------------------

The term “good reason” as used herein shall mean any one or more of the
following reasons for termination: (i) a material decrease in your base salary
(other than any decrease that is applicable to you on substantially the same
terms and percentage basis as are applicable to all other similarly situated
executives of Conduent), (ii) a material diminution in your authority, duties,
or responsibilites or demotion to a role that that is not commensurate with your
credentials and experience (provided, however, that Conduent’s hiring of a Chief
Executive Officer and/or a Chief Commercial Officer (or an individual with a
similar title whose responsibilities include overseeing activities relating to
sales) who reports directly to the Chief Executive Officer shall in no event
constitute “good reason”), (iii) Conduent’s breach of any of its material
obligations hereunder which breach remains uncured thirty (30) days after
Conduent’s receipt of written notice of such breach, and (iv) relocation of your
position to a site that is more than 50 miles from your currently assigned work
location. To be eligble for the enhanced severance and constitute good reason,
you must terminate your employment within thirty (30) days of the occurrence of
any item(s) listed above.

Benefits and Perquisites

We are pleased to offer you a comprehensive benefits package, including medical,
dental, vision care, disability income protection, accident insurance, and life
insurance. You are eligible for coverage on your first day of employment. You
will be eligible for up to four (4) weeks of paid vacation per year under the
current Conduent’s Paid Time Off Policy. The Company anticipates moving its
executives to a flexible vacation plan during 2019. At that time, you will
transition to the new vacation plan along with your peers so that you can
schedule and take planned paid vacation as needed.

As a Corporate Officer of Conduent, you will also be eligible for the following
programs:

 

  •  

Financial and tax planning assistance up to $15,000 per year

 

  •  

Annual physical examination through Conduent’s preferred provider or
reimbursement of up to $5,000 for the cost of a physical by your own physician

 

  •  

Annual credit monitoring up to $350 per year

Any reimbursements or in-kind benefits as described above shall be made or
provided in accordance with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, including, where applicable, the requirement
that (i) any reimbursement is for expenses incurred during the period of time
specified above, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

SEC Reporting Requirements

As a Corporate Officer, you will be subject to Securities and Exchange
Commission (“SEC”) reporting requirements and to the SEC’s rules, if applicable,
related to the valuation and disclosure of executive compensation and
perquisites. You will receive communications on these topics directly from our
General Counsel, Michael Peffer.

Section 409A

For purposes of the limitations on nonqualified deferred compensation under
Section 409A of the Code, each payment of compensation under this agreement
shall be treated as a separate payment of compensation for purposes of applying
the Section 409A of the Code deferral election rules and the exclusion from
Section 409A of the Code for certain short-term deferral amounts. Any amounts
payable solely on account of an involuntary separation from service within the
meaning of Section 409A of the Code shall be excludible from the requirements of
Section 409A of the Code, either as involuntary separation pay or as short-term
deferral amounts (e.g., amounts payable under the schedule prior to March 15 of
the calendar year following the calendar year of involuntary separation) to the
maximum possible extent. If, as of the date of a termination, you are a
“specified employee” as determined by Conduent, then to the extent that any
amount or benefit that would be paid or provided to you under this agreement
within six (6) months of your “separation from service” (as determined under
Section 409A) constitutes an amount of deferred compensation for purposes of
Section 409A and is considered for purposes of Section 409A to be owed to you by
virtue of your separation from service, then such amount or benefit will not be
paid or provided during the six-month period following the date of your
separation from service and instead shall be paid or provided on the first
business day that is at least seven (7) months following the date of your
separation from service, solely to the extent necessary to avoid the imposition
of taxes under Section 409A of the Code.

 



--------------------------------------------------------------------------------

Other Conditions

It is our sincere hope and belief that our relationship will be a beneficial
one, however, Conduent does not offer employment on a fixed term basis. Unless
otherwise prohibited by law, this letter should not be considered in any manner
as a proposed contract for employment for any fixed term, as your employment
will be “at will.” That is, either you or Conduent can terminate this
relationship at any time, with or without cause or notice. In addition, Conduent
may change any term or condition of your employment at will; with or without
cause or notice.

You acknowledge, covenant, agree, warrant and represent that: (i) you are not a
party to any contract, nor are you subject to, or bound by any commitment,
restrictive covenant or agreement, order, judgment, decree, law, statute,
ordinance, rule, regulation or other restriction of any kind or character, which
either would or purports to, prevent or restrict you from entering into and
performing your obligations under this offer letter free of any limitations,
(ii) you are free to enter into the arrangements contemplated herein, (iii) you
are not subject to any agreement or obligation that would limit your ability to
act on behalf of Conduent or any of its subsidiaries, and (iv) your termination
of your existing employment, your entry into the employment contemplated herein
and your performance of your duties in respect thereof, will not violate or
conflict with any agreement or obligation to which you subject. In particular,
you will not use or disclose any information in violation of any agreement you
may have. Furthermore, you have delivered to Conduent true and complete copies
of any currently effective employment agreement, non-competitive agreement or
similar agreement to which you are subject.

This offer of employment is contingent upon the successful completion of
pre-employment background checks (criminal, credit etc.) which will require your
execution of a background screening consent. Additionally, your employment is
contingent on each of the following: (i) your execution of Conduent’s standard
Confidentiality and Non-Disclosure Agreement, and (ii) the completion of
satisfactory reference checks. Lastly, you will be required to present documents
necessary to complete an I-9 Form. I will arrange for Human Resources to contact
you to make an appointment with an I-9 verifier prior to your scheduled start
date.



--------------------------------------------------------------------------------

This offer will remain in effect until May 22, 2019.

I am excited you are joining the Conduent leadership team and I look forward to
your contributions and success.

Sincerely,

/s/ Jeff Friedel

Jeff Friedel

Chief People Officer

 

I ☑ Accept             ☐ Decline this offer:

 

/s/ Cliff Skelton

      

22 May 2019

Signature        Date